      Case 1:17-cv-08744-NRB Document 53 Filed 01/21/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------X
 YOUNGHUN KIM,

                    Plaintiff,                                  ORDER

            - against -                                17 Civ. 8744 (NRB)

 YONGJUN CHOI a/k/a YONG J CHOI a/k/a YONG
 JUN CHOI; JAYUN J CHOI a/k/a JAE YOUNG
 CHOI a/k/a JAYNE JAYUN CHOI a/k/a JA YUN
 CHOI a/k/a JAYUN JAYNE CHOI a/k/a JAYNE
 CHOI; YJC CONCEPTS INC. d/b/a NY HOTDOG &
 COFFEE; JOHN DOE 1-10; and ABC CORPORATION
 1-10;

                Defendants.
 --------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


     WHEREAS   on    November    9,    2018,   the   Court   entered    default

judgment against the identified defendants, ECF No. 32; and

     WHEREAS on December 30, 2020, the identified defendants moved

to vacate the default judgment as void pursuant to Fed. R. Civ. P.

60(b)(4) for lack of subject matter jurisdiction and personal

jurisdiction, ECF No. 34; and

     WHEREAS   the    Court     held   oral    argument   telephonically    on

January 21, 2021; and

     WHEREAS for the reasons stated by the Court on the record; it

is hereby

     ORDERED that the motion to vacate the default judgment is

granted; and it is hereby


                                        1
         Case 1:17-cv-08744-NRB Document 53 Filed 01/21/21 Page 2 of 2



     ORDERED that the case is dismissed with prejudice for lack of

subject matter jurisdiction and personal jurisdiction.




DATED:       New York, New York
             January 21, 2021




                                    NAOMI REICE BUCHWALD
                                    UNITED STATES DISTRICT JUDGE




                                      2
